Citation Nr: 1424553	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic cervical strain prior to August 22, 2011; and in excess of 20 percent from August 22, 2011.

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic lumbar strain prior to August 22, 2011; and in excess of 20 percent from August 22, 2011.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for arthritis of the right ankle.

4.  Entitlement to service connection for arthritis of the right ankle.

5.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

An April 2013 RO rating decision increased the Veteran's disability evaluations for his cervical and lumbar strain to 20 percent effective August 22, 2011.  A Veteran is assumed to be seeking the highest evaluation available and a claim remains in controversy where less than the maximum available benefit is awarded, unless he or she "express[es] a clear intent to so limit the issue on appeal." AB v. Brown, 6 Vet. App. 35, 38-39 (1993). The Veteran expressed no such intent. Thus, the Board has properly characterized the issues on appeal.

A review of Virtual VA and the Veterans Benefits Management System (VBMS) reveals an April 2014 appellant brief and additional documents, including relevant medical treatment records.  

The issues of entitlement to service connection for arthritis of the right ankle and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2002 rating decision, the RO denied the Veteran's claim of service connection for arthritis of the right ankle.  The Veteran did not submit any evidence within one year of that rating decision.  
2.  The evidence received since the February 2002 rating decision, by itself or in conjunction with previously considered evidence, relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for arthritis of the right ankle.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of service connection for arthritis of the right ankle has been submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As the claim is being reopened and remanded for further development, VA's duties in this regard need not be addressed.  

The record reflects that the Veteran was denied service connection for arthritis of the ankles in a February 2002 rating decision as there was no current disability. The Veteran did not appeal this decision, nor did he file new and material evidence within one year of this decision.  Therefore, the decision is final.  

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2013). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim. VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). 

The evidence at the time of the February 2002 rating decision included service treatment records and post-service VA treatment records.  The claim was denied because there was no evidence of a chronic disability of the right ankle.  The evidence submitted in support of reopening the claim includes treatment records and VA examinations showing arthritis of the right ankle. 

As facts in this new medical evidence submitted since February 2002 relate to at least one of the unestablished facts necessary to substantiate the appellant's claim, that of the presence of a chronic right ankle disability, i.e. arthritis, the evidence is found to be new and material, and the claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been submitted, the petition to reopen the claim of service connection for arthritis of the right ankle is granted.  


REMAND

Regarding the claims for increased evaluations, remand is required for additional examination because the 2013 examination of record is insufficient upon which to base an appellate decision.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  In that examination report, the examiner noted that the Veteran reported various upper and lower extremity symptoms indicating neurological involvement.  Clinical examination showed absent bilateral knee and ankle reflexes, decreased bilateral foot and toes sensation, and hypoactive biceps, triceps, and brachioradialis reflexes.  The examiner stated, however, that radiculopathy was not supported by clinical examination.  It does not appear any nerve conduction studies (NCS) or electromyography (EMG) was performed.  It is also unclear where there are positive symptoms of neurological involvement, why the clinical examination does not support radiculopathy.  Accordingly, remand is required.

Remand is required regarding the right ankle to obtain a clarifying opinion.  The Veteran underwent a VA examination in May 2013 regarding his claim of service connection for a right ankle disability.  The examiner opined that the right fibular fracture was not incurred during his active service.  However, the examiner failed to opine on whether the arthritis and degenerative changes of the right ankle were due to service, specifically to his multiple parachute jumps.  Therefore, a clarifying opinion is necessary prior to adjudicating the claim.  

Remand is required regarding TDIU for an examination and because the issue is inextricably intertwined with the remanded issues.  Service connection was granted for a left ankle disability in a June 2013 rating decision and the results of this remand may result in further grants of service connection or increased or separate evaluations.  Accordingly, a new examination is necessary to determine if the Veteran is unemployable due to the totality of his service-connected disabilities.  


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records identified by the Veteran that are relevant to his disability claims.

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbar spine and cervical spine disabilities.  The entire claims file (i.e., both the paper and electronic claims file) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to the electronic claims file, any relevant treatment records contained therein must be printed and associated with the paper claims file so they can be available to the examiner for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  If diagnostic testing such as NCS or EMG is not warranted, the examiner must state why that is the case.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's cervical and lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected cervical and lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the cervical and lumbar spine could significantly limit functional ability during flareups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical and lumbar spine disabilities, including any noted during NCS or EMG studies.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

3. After any additional records are associated with the claims file, return the claims file to the examiner who conducted the May 2013 VA examination.  If that examiner is unavailable, the AOJ must schedule the Veteran for a VA examination of his right ankle.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide all relevant diagnoses and describe all right ankle disabilities found to be present.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disability, specifically including arthritis of the right ankle had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's parachute jumps.  The examiner must address the STRs, the post-service medical evidence, and the Veteran's lay statements regarding his symptoms.

4. After any additional records are associated with the claims file and after completion of the above-requested examinations, obtain a social and industrial survey, or other similar examination to determine the functional effects of the Veteran's service-connected disabilities on employment.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.  

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7. Then, readjudicate the claims. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


